The General 
Assembly's choice of Mr. Ganev to lead the work of its forty-seventh session 
is a worthy tribute to his outstanding qualities and to the role his country, 
Bulgaria, has always played in international relations. I convey the 
congratulations of the Republic of Madagascar to him, and on behalf of my 
delegation assure him of our cooperation. 
We are grateful to his predecessor, Mr. Samir Shihabi, for having 
accorded the strengthening of the General Assembly's authority the highest 
priority among his concerns although this did not keep him from discharging 
his other responsibilities with grace, competence and skill, even in the most 
sensitive of circumstances. 
I turn now to our Secretary-General, Mr. Boutros Boutros-Ghali, a member 
of our National Academy. He is certainly aware of the great regard in which 
he is held in Madagascar, and we know that his experience, his sense of duty 
and his humanism are all guarantees of the success of our Organization. In 
this time of profound change, requiring the involvement of all, we again 
express our support for and confidence in him. 
Finally, we address our best wishes to, and welcome, the 13 new Members: 
Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, 
Kyrgyzstan, the Republic of Moldova, San Marino, Slovenia, Tajikistan, 
Turkmenistan and Uzbekistan. We are pleased to be able to count upon their 
invaluable cooperation and to offer them our own in return. 

When I spoke at last year's session, I mentioned the need for a new 
charter in referring to the prospects of what was being offered us as the "new 
world order". I will not repeat my conclusion, especially since the 
declarations adopted by the recent Summit Conference of the non-aligned 
countries have reinforced the sense that my suggestion, as daring as it may 
have been, only reflects the aspirations of a fairly significant sector of 
humanity. I realize nevertheless, in the light of the events of these past 
12 months, that it might not seem timely not because it in any way disturbs 
the conservatives, but because we are unfortunately compelled to yield to the 
vagaries of the international situation. 
And we ask ourselves: At what point can we truly speak of the new world 
order? Shall we call it the new order, the new world order, or the new 
international order? Are we sure of winning consensus around a concept that 
can only be the fruit of joint efforts? Indeed, before we talk of order, let 
us try to look within ourselves and around us! 
Rare are the developments that cause us satisfaction. To be sure, work 
on the chemical weapons convention has finally been concluded; the operation 
in Cambodia seems to be supported by the parties; the international peace 
conference on the Middle East has shown signs of rather positive developments, 
in spite of some understandable hesitancy; in South Africa, the recent 
agreement between De Klerk and Mandela should pick up the broken thread of 
negotiations in the Convention for a Democratic South Africa; the political 
situation in Angola, Mozambique, and El Salvador is brightening; democracy is 
regaining stature and acceptability everywhere; and the Earth Summit in Rio 
unfolded in the best possible conditions. 
However, shadows persist. There are instability, human tragedy, and 
political chaos in many countries; the eruption of a nation and the threat of 
 
an entire people's disappearance in Somalia; violence and massacres in the 
Balkans; floods of refugees in Africa, especially, in Asia, and even in 
Europe; deadlock in Cyprus; foot-dragging in Western Sahara; human rights 
trampled by hatred, intolerance, and xenophobia; monetary and financial crisis 
in the industrialized countries; and mounting poverty in third world countries. 
This record, though incomplete, is not very encouraging. In any event, 
it hardly lends itself to prognostications on what the new world order is to 
be. We will indeed be able to discourse validly on the subject once we have 
mastered disorder and political, economic, and social insecurity on the 
national, regional, and international levels. This finding, whose particular 
bitterness pains us, should not inhibit our ability to reflect and to judge. 
Nor can anyone say that we are entitled to hide behind the sense of malaise 
indignation, even in order to refuse to seek joint solutions, however 
imperfect, to the problems that we have often created for ourselves. 
As a Member of the United Nations, and above and beyond any 
considerations of national interest or ideological affinity inasmuch as 
ideologies still exist - it is up to us to affirm and constantly reaffirm the 
central role of our Organization in establishing peace and security, 
prerequisites for progress and social justice. That is the essence of the 
1945 Charter. These will remain the goals of the charter that will need to 
replace it. That is why the Non-Aligned Movement again took up this theme 
from a fresh but not unprecedented perspective, so as to apply it to the 
democratization of international relations and the development of solidarity 
and equality, not forgetting the promotion of legality. 
One criticism of the 1945 Charter is that it does not take sufficiently 
into account the desirable balance between the main bodies of the 
Organization the General Assembly, the Security Council, the Economic and 
 
Social Council, the Trusteeship Council, the International Court of Justice, 
and the Secretariat. To each body its own responsibilities and attributes! 
Each historical era has its own limitations and its own imperatives. Since 
people continue to call for a comprehensive approach to problems in order to 
achieve integrated solutions, it is important to take a new, pragmatic look 
ever respectful of the spirit of the Charter at certain provisions of the 
Charter. 
Let us take the special responsibilities of the permanent members of the 
Security Council: Exercised on behalf of the entire Organization, they arose 
in the situation that obtained immediately upon the Second World War. Now, 
the alliance has not survived the victory over totalitarianism. The cold war, 
which in some sense crystallized and distorted the use of the veto, is now 
part of history. The same applies to the concept of "enemy". Meanwhile, 
newly independent States and new Member States have called for participation 
on a more responsible basis and a more equitable allocation of what they see 
as privileges in fact, the implementation of democratic rules within the 
Organization. It is therefore not astonishing to hear speak at one point of 
expanding the Security Council, at another of eliminating the veto right, or 
at another still of extending or modifying the exercise of that right. 
One fact remains: the right of veto, as envisioned in the 1945 Charter, 
is challenged by everyone throughout the world except those who have it. Let 
us apply the rules of the democratic game, and concede at least one point: 
the 1945 Charter can and must be revised. It will still be necessary for the 
five permanent members to agree as a whole to renounce their implicit veto 
right when it comes time for ratifying whatever changes the sovereign Assembly 
may adopt. That is the only way for us to overcome the impasse. 

It is necessary at the same time to define more rigorously the concept of 
international security not to abridge the authority of the Security Council 
but to strengthen that of other bodies. Political or strategic circumstances 
and considerations have given that concept political, economic, social, 
humanitarian, ecological and even legal ramifications. It is thus possible, 
invoking jurisprudence, to recommend measures against a State or a regime in 
unexpected spheres, arbitrarily chosen on the basis of defence considerations 
or the promotion of special national or regional interests. 
In that context, we want to state our appreciation for the 
Secretary-General's report "An Agenda for Peace". Despite the rigid framework 
within which that study was carried out, its vision is stimulating, its 
analyses relevant and its recommendations acceptable. We hope it will help 
shed new light on the concept of responsibility free from hegemony, so that 
this notion will attract more open, unambiguous support. 
I felt it necessary to stress the democratization of international 
relations because the strengthening of the Organization depends on it. Only 
an organization whose central role is set out in the documents, practice and 
acceptance of its members can guarantee the establishment and maintenance of 
relations among nations based on trust, equity and equal participation. 
We lay stress on the same principles when we address the problems of 
development, for we are convinced that their solution depends in large part on 
the status of international peace and security. So long as the international 
political situation is under a burden, the search for a solution to the 
development crisis will be in vain. The Organization indeed, the entire 
United Nations system is working along those lines, and we are glad that 
debate both at the eighth session of the United Nations Conference on Trade 
 
and Development (UNCTAD) and at the United Nations Conference on Environment 
and Development was marked by strengthened international cooperation for 
development. This theme reappeared at the high-level discussions in the 
Economic and Social Council. This awareness is reflected also in an 
acknowledgement that stress must be placed on the role of the United Nations 
as the only forum in which we can deal with these problems in an integrated 
manner. 
We must draw up universally accepted principles and rules; ensure 
coordination among the various development forums; harmonize the modalities 
for action by financial, monetary and trading institutions; and above all be 
aware of the political dimension of the decisions we shall have to make at all 
levels. That is the role of the Economic and Social Council; we must 
streamline and consolidate its functions in analysis and orientation to make 
it more effective system-wide. 
On the institutional level, we note a willingness to create controls 
and the beginnings of that process although unequal means do not always 
favour consensus among the bodies concerned. 
Then there is poverty. It is unbearable for its victims; it is 
unacceptable in a world that espouses solidarity. It has always been the lot 
of Africa, Asia and Latin America and the Caribbean, where economically 
fragile, poorly integrated, dislocated, marginalized societies barely survive, 
side by side with pockets of prosperity. 
I want to make special reference to my own continent of Africa, where 
poverty and its attendant disease, natural disasters and social conflicts have 
devastating, degrading effects. How can we ignore the fact that by the end of 
the century, although we expect 400 million fewer impoverished people in the 
world as a whole, there will be 100 million more in Africa? 

We are sometimes criticized for self-pity and for not making the efforts 
necessary to eliminate poverty in our countries. We are not immune to such 
criticism, but is it not true also that poverty will be eradicated only if the 
pace of economic growth is accelerated and if together we can solve the 
problems that are the underlying causes of underdevelopment? Give us the 
tools for action, quickly and under tolerable terms. 
In that context, I want to stress the urgency of reconsidering the 
question of our external debt; initiatives taken thus far have had no 
significant impact, despite the best intentions and despite a number of 
generous gestures made. We believe that initiatives must be reviewed and 
expanded to ensure the resumption of development and growth. To be complete, 
these initiatives must include additional resources, whether these come from 
official aid, the "peace dividend" or transfers in the form of investment. 
In that context, we hope an international conference on development 
financing will take place and will respond to our difficulties in implementing 
the various programmes and plans of action that have been adopted for the 
development of the countries of the South. 
Environmental protection and the promotion of sustainable development are 
the great challenges of the 1990s and beyond. We must therefore ensure the 
swift implementation of Agenda 21. Though an ambitious programme, it is 
commensurate with our respective responsibilities. 

Madagascar welcomes the convening in 1993 of the World Conference on 
Human Rights, in 1994 of the International Conference on Population and 
Development, and in 1995 of the World Summit for Social Development. 
The holding of those conferences reassures us in our determination to 
establish a society based upon social justice and true democracy, as reflected 
in the Constitution recently adopted by the people of Madagascar. We wish to 
express our gratitude to the Secretary-General and to the institutions and the 
friendly countries which have supported us in this process. 
New prospects for action are opening before us in the political, economic 
and social spheres. We have discussed them, reflected on them, and compared 
and contrasted our ideas regarding them. We have not always managed to avoid 
recrimination and confrontation, but over four decades which will soon be 
five we have constantly sought the best ways and means of promoting and 
perfecting cooperation between our peoples and between our States. With this 
cooperation we have everything to gain; without it we have everything to lose. 
This certainty could have been a valid guide for us in our common quest 
for more peace, more justice and more progress in a word, for bringing about 
a more humane world. We could have succeeded long ago had the course of 
events been more in our favour and had we agreed together to turn our visions 
into reality. General instability led us to doubt ourselves and also one 
another. However, the fact that we are gathered here bears witness to our 
readiness and determination to turn towards the United Nations in order to 
draw renewed certainty from it. 
This is not a risk-free undertaking, since it reveals our weaknesses and 
shortcomings. It is, however, worth making the effort in order to enable us 
to adjust our commitment to the challenges that continually assail us. Let us 

hope that it will lead to a renewal which is beneficial to the Organization 
and which in the final analysis will help us to keep the promises we have made 
to our peoples. 
